Citation Nr: 1647754	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  14-301 70	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA pension benefits in the amount of $9,803.50.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from September 1971 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 decision by the Department of Veterans Affairs (VA) Debt Management Center Committee on Waivers and Compromises in Milwaukee, Wisconsin.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2015.  A transcript of those proceedings is of record.


FINDINGS OF FACT

1.  As the result of undisclosed income received by the Veteran between 2010 and 2013, he was overpaid $19,607 in VA pension benefits, $9,803.50 of which has already been waived. 

2.  The debt at issue was validly created.

3.  Based on the totality of the circumstances and the factors at issue, recovery of the overpayment of $9,803.50 would not be against equity and good conscience.


CONCLUSION OF LAW

The criteria for a waiver of the recovery of an overpayment in the amount of $9,803.50 are not met.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.911, 1.912, 1.962, 1.963, 1.965 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Relevant Factual Background and Veteran Contentions

The Veteran has been in receipt of VA pension benefits since September 2002.  In October 2012, VA received notification that the Veteran had received income that he had failed to disclose.  Further investigation of the Veteran's income resulted in a reduction of benefits for the period from September 1, 2010 to December 31, 2013, which resulted in an overpayment in the amount of $19,607.00.  See, e.g., December 2012 VA Form 21-0161a; see also March 2013 letter from VA Pension Management Center.  VA notified the Veteran of the amount of the debt in February 2014 and, in accordance with VA policy, proceeded to initiate a recovery action.  See Edwards v. Peake, 22 Vet. App. 57, 59 (2008) (VA generally is required to recover erroneous VA payments or overpayment of benefits); 38 U.S.C. § 5314(a) (generally requiring VA to deduct from future benefit payments a debt arising from a person's participation in a VA benefits program); 38 C.F.R. § 1.912(a).  

The Veteran requested a waiver of the debt in April 2014, stating that he misunderstood the reporting requirements and that collection of the debt would cause him undue hardship.  In its April 2014 decision, the Debt Management Center (DMC) found the Veteran to be at fault for the creation of the debt and to have possibly underreported his net worth.  The DMC, however, waived half of the debt out of concern that collection of the entire debt could deprive the Veteran of necessities.  Waiver of the remaining debt in the amount of $9,803.50 remains on appeal.  The Veteran's VA pension income has since been discontinued.

The Veteran has stated that he is not challenging the validity of the underlying debt or his willingness to repay it.  He has stated that the debt arose from his misinterpretation of reporting requirements based on statements and letters from another government agency and possibly his employer during the period under consideration.  The Veteran earned income in 2010, 2011 and 2012 from participation in the Senior Community Service Employment Program under the auspices of the National Caucus and Center for Black Aging, Inc.  The Veteran has stated that he did not think he needed to report such income, as believed it to be excluded from VA consideration under Title V.  The Veteran has provided letters from the Department of Labor and National Caucus and Center for Black Aging, Inc. in support of this contention.  

B.  Applicable Law

Recovery of the overpayment of benefits shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the obligor, and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963(a).  The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights, and requires a fair decision between the obligor and the Government that is not unduly favorable or adverse to either side.  38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  However, if there is an indication of fraud, misrepresentation, or bad faith in the creation of the overpayment, waiver of the overpayment is automatically precluded.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.962, 1.963, 1.965. 

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: fault of the debtor; balancing of faults between the debtor and VA; undue hardship of collection on the debtor; defeat of the purpose of an existing benefit to the appellant; unjust enrichment of the appellant; and whether the appellant changed positions to his or her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  

C.  Analysis and Findings
 
The Board notes initially that the Veteran's request for a waiver of overpayment was timely filed, and there is no indication of fraud, misrepresentation or bad faith which would preclude the granting of waiver.  38 U.S.C.A. §§ 5302(a), (c); 38 C.F.R. §§ 1.963(b), 1.965(b).  Thus, the question before the Board is whether the recovery of the debt from the Veteran would be against equity and good conscience
The Board finds that the Veteran was largely at fault in the creation of the debt.  The general rule is that all income is countable for pension purposes unless specifically excluded.  38 C.F.R. § 3.271.  Income from earnings and retirement or survivors' programs are generally countable for pension purposes.  M21-1, Part V, Subpart iii, Chapter 1, Section I.  Benefits such as the earnings accrued from participation in the Senior Community Service Employment Program are not specifically excluded from countable income.  38 C.F.R. § 3.272.  Indeed, VA guidance provides that income received by participants in programs operated by the Department of Labor, such as the Older Americans Community Service Employment Program is specifically included in the sources of income that are countable.  M21-1, Part V, Subpart iii, Chapter 1, Section II.  Moreover, the Veteran was notified in multiple letters prior to and during the years in question that he was required to tell VA if he began receiving any income or earnings.

The letters from the Department of Labor and National Caucus and Center for Black Aging, Inc. submitted by the Veteran note that the wages he earned were not countable as income for purposes of federal subsidized housing programs or food stamp assistance.  There is nothing in the letters, however, to indicate that income earned under Senior Community Service Employment Program would not be countable for VA pension purposes.  Indeed, VA compensation or benefits are not discussed at all.  

In his initial waiver request, the Veteran also stated that he has been treated for anxiety and depression at some point in the past few years and that impacted his ability to comprehend information.  See March 2014 Statement in Support of Claim.  Although there is no evidence or explanation in support of this contention contained in the record, and the Veteran did not mention this at his hearing, the Board finds that this partially, but not completely, explains his misunderstanding.  

The purpose of VA pension benefits is to provide low-income wartime veterans with a minimum level of income.  The record indicates that the Veteran would likely have been entitled to VA pension benefits even if he had reported his income for the years in question, he just would not have received nearly as much.  As the Veteran's financial situation has changed since the time period in question, to the point where he no longer qualifies for pension benefits, and is earning more now than the maximum amount of pension benefits, the Board does not find that recovery of the existing overpayment at the current time necessarily defeats the purpose of the benefit.  Moreover, the Veteran has not indicated to VA nor is it apparent from the record that he changed positions to his or her detriment in reliance upon a granted VA benefit.  

The question of whether recovery of the debt would constitute an undue hardship and whether a waiver would result in unjust enrichment are correlated.  In May 2013, the Veteran reported having no other income beside his VA pension.  In a March 2014 financial status report, the Veteran indicated he was receiving $1054 in total monthly net income and was spending $551 on rent, food, utilities and heat with another $400 spent on telephone, transportation, clothing, and other miscellaneous expenses.  The Veteran reported minimal assets and no other debts.  At the Veteran's April 2015 hearing, he reported only being able to pay $25 per month as his leftover monthly income after expenses was only $103.  See Board Hearing Transcript at 6.

In November and December 2015, the Veteran began receiving pension from a previous employer as well as Social Security Administration benefits.  The most recent financial status report of record dated April 2016 indicates that the Veteran's total monthly net income is now $1839 and his monthly expenses for rent, food and utilities amount to $900 per month with another $600 going to miscellaneous, non-debt expenses, presumably including telephone, transportation, clothing, etc.  The Veteran did not report any other debts or assets.  In May 2016, the Veteran reported that he could pay $125 per month to his debt. 

Even with such a payment, the Veteran is still in receipt of a higher income than he would be otherwise entitled to for pension purposes.  While the Veteran would not be significantly enriched if the remainder of his debt were waived, he also would not suffer undue hardship from a repayment plan that limited monthly expenses to $125 per month, an amount that he has already stated that he could pay.  

The Board thus finds that while the payment of such an amount would be inconvenient, given the totality of the circumstances and consideration of the factors discussed above, repayment of the debt would not be against equity and good conscience.  Given that the Board is required to issue a decision between the obligor and the Government that is not unduly favorable or adverse to either side, and given that half of the Veteran's debt has been waived already, the Veteran the Board finds that waiver of the remaining amount is not warranted in this situation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 1.965(a).  


ORDER

Entitlement to a waiver of recovery of an overpayment of VA pension benefits in the amount of $9,803.50 is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


